        Case 3:19-cr-30107-NJR Document 3 Filed 08/14/19 Page 1 of 4 Page ID #23
PROB 12C
(ILSP 11/11)


                                UNITED STATES DISTRICT COURT
                                              for the
                                     Southern District of Illinois
                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Jeramy Wegman                                      Docket No. 0754 3:19CR30107-001
                                                                            Register Number: 46833-044
Name of Sentencing Judicial Officer: Honorable Audrey G. Fleissig, U.S. District Judge
Name of Assigned Judicial Officer: Honorable Nancy J. Rosenstengel, Chief U.S. District Judge
Date of Original Sentence:    May 15, 2018
Original Offense:      Ct. 1: Blackmail
Original Sentence:     Ct. 1: Four years’ probation

Type of Supervision: Probation                             Date Supervision Commenced: May 15, 2018
Custody Status: Mr. Wegman remains on supervised release in the community
Assistant U.S. Attorney: Thomas C. Albus                    Defense Attorney: Justin K. Gelfand

                                    PETITIONING THE COURT

[X]       To issue a WARRANT

The probation officer believes that the offender has violated the following conditions of supervision:

          Violation Number       Nature of Noncompliance
          Mandatory              You must not commit another federal, state or local crime.

                                 On September 3, 2018, Mr. Wegman committed the offense of Driving
                                 on a Revoked License.

                                 On September 24, 2018, Mr. Wegman committed the offenses of
                                 Driving on a Revoked License and Operating an Uninsured Motor
                                 Vehicle.

                                 On April 13, 2019, Mr. Wegman committed the offenses of Seat Belt
                                 Required/Driver and Driving on Revoked License.

                                 On June 3, 2019, Mr. Wegman committed the offenses of Aggravated
                                 Driving Under the Influence and Driving While Driver’s License is
                                 Revoked.

                                 On July 26, 2019, Mr. Wegman committed the offense of Disorderly
                                 Conduct.
      Case 3:19-cr-30107-NJR Document 3 Filed 08/14/19 Page 2 of 4 Page ID #24
Offender Name: Jeramy Wegman
Docket Number: 0754 3:19CR30107-001

                               On or about July 28, 2019, Mr. Wegman committed the offenses of
                               Fleeing and Attempting to Elude a Police Officer and Driving on
                               Revoked Driver’s License.

       Mandatory               You must not unlawfully possess a controlled substance.

                               On July 11, 2018, Mr. Wegman admitted to unlawfully possessing a
                               controlled substance, methamphetamine, on July 9, 2018.

                               On July 25, 2019, Mr. Wegman admitted to unlawfully possessing a
                               controlled substance, methamphetamine, on or about July 23, 2019.

       Mandatory               You must make restitution in accordance with 18 U.S.C. § 2248, § 2259,
                               § 2264, § 2327, § 3663, § 3663A, and § 3664.

                               Mr. Wegman failed to make monthly payments as ordered during the
                               following months: June 2018; July 2018; August 2018; September
                               2018; October 2018; December 2018; January 2019; February 2019;
                               March 2019; April 2019; May 2019; June 2019 and July 2019.

       Standard #2             After initially reporting to the probation office, you will receive
                               instructions from the court or the probation officer about how and when
                               you must report to the probation officer, and you must report to the
                               probation officer as instructed.

                               Mr. Wegman failed to submit a written monthly report within the first
                               10 days of the month for the following months: June 2018, November
                               2018 and February 2019.

                               Mr. Wegman failed to submit a written monthly report during the
                               following months: March 2019, April 2019, May 2019, June 2019 and
                               July 2019.

                               On June 13, 2019, Mr. Wegman failed to report to the probation office
                               as directed.

                               On June 14, 2019, Mr. Wegman failed to report to the probation office
                               as directed.

       Standard #9             If you are arrested or questioned by a law enforcement officer, you must
                               notify the probation officer within 72 hours.

                               Mr. Wegman failed to notify the probation officer within 72 hours of
                               being questioned by law enforcement on the following dates: August
                               31, 2018; September 3, 2018; September 24, 2018; November 25, 2018;
                               November 27, 2018; March 28, 2019; April 11, 2019; April 13, 2019;
                               April 26, 2019; July 11, 2019; July 17, 2019; July 24, 2019; and July
                               26, 2019.
      Case 3:19-cr-30107-NJR Document 3 Filed 08/14/19 Page 3 of 4 Page ID #25
Offender Name: Jeramy Wegman
Docket Number: 0754 3:19CR30107-001


       Special                 You must participate in a substance abuse treatment program and follow
                               the rules and regulations of that program. The probation officer will
                               supervise your participation in the program (provider, location,
                               modality, duration, intensity, etc.).

                               Mr. Wegman failed to participate in a program for substance abuse, in
                               that he failed to report for counseling as directed during the following
                               months: November 2018, December 2018, January 2019, February
                               2019, March 2019, April 2019, June 2019 and July 2019.

       Special                 You must not use or possess alcohol.

                               On June 13, 2019, Mr. Wegman admitted to consuming alcohol on or
                               about June 3, 2019.

U.S. Probation Officer Recommendation:

       The term of supervision should be:
       ‫ ܈‬revoked
       ‫ ܆‬extended for * years, for a total term of * years.
       ‫ ܆‬The conditions of supervision should be modified as follows:

       ‫ ܆‬Other

                                I declare under penalty of perjury that the forgoing is true and correct.




                                               by
                                                    Jennifer A. Herberholt
                                                    U.S. Probation Officer

                                                    Date: August 14, 2019


                                                    This document has been reviewed and approved.
JAH/sjr




                                               by
                                                    Jacob J. Keane
                                                    Supervisory U.S. Probation Officer

                                                    Date: August 14, 2019
      Case 3:19-cr-30107-NJR Document 3 Filed 08/14/19 Page 4 of 4 Page ID #26
Offender Name: Jeramy Wegman
Docket Number: 0754 3:19CR30107-001




THE COURT ORDERS:
‫܆‬    Submit a Request for Modifying the Condition or Term of Supervision
‫܈‬    The Issuance of a Warrant
‫܆‬    The Issuance of a Summons
‫܆‬    Other



                                                       Honorable Nancy J. Rosenstengel
                                                       Chief U.S. District Judge


                                                       Dated: August 14, 2019
